F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JUN 4 1997
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JUANA LUCIA SAGARMINAGA,

                Petitioner,

    v.                                                   No. 96-9534
                                                      (No. A73-996-342)
    IMMIGRATION &                                    (Petition for Review)
    NATURALIZATION SERVICE,

                Respondent.




                              ORDER AND JUDGMENT *



Before PORFILIO and LOGAN, Circuit Judges, and BURRAGE, District Judge. **


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Michael Burrage, Chief Judge, United States District Court for
the Eastern District of Oklahoma, sitting by designation.
      Petitioner Juana Lucia Sagarminaga is a native and citizen of Guatemala

who concedes her deportability for entering the United States without inspection,

but seeks asylum and withholding of deportation. Petitioner contends that if she

returns to Guatemala, she will be persecuted by guerrillas because she refused

their request that she join them and use her oratorical skills to support their cause.

The immigration judge found that her testimony was not entirely credible and that

there was insufficient evidence of past persecution or a well-founded fear of

future persecution because of her political opinion. See 8 U.S.C. §§ 1158(a),

1101(a)(42)(A). The immigration judge therefore found her ineligible for asylum

and withholding of deportation. The Board of Immigration Appeals adopted and

affirmed the immigration judge’s decision. The Board also held that even if

petitioner’s testimony were fully credible, she had not shown persecution due to

political opinion because the guerrillas’ pressure for her to join them related to

her skills, not to any actual or imputed political opinion.

      Petitioner claims that her decision to remain neutral and not join the

guerrillas was an expression of political opinion. 1 We must uphold the Board’s


1
       The Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009, alters the availability, scope, and
nature of judicial review in immigration cases. However, because petitioner’s
deportation proceedings commenced before April 1, 1997, and the final decision
of the INS issued before October 31, 1996, neither IIRIRA’s permanent “new
rules,” nor its interim “transitional rules,” apply to this case. See id.
                                                                          (continued...)

                                          -2-
determination that petitioner is not eligible for asylum and withholding of

deportation if it is supported by substantial evidence. See INS v. Elias-Zacarias,

502 U.S. 478, 481 & n.1 (1992). We have considered petitioner’s arguments and

reviewed the record, and we conclude that the Board’s determination that the

guerrillas would not persecute her because of any political opinion is supported

by substantial evidence. We therefore affirm the Board’s decision for

substantially the reasons stated in its June 19, 1996 order.

      Petition DENIED.



                                                     Entered for the Court



                                                     James K. Logan
                                                     Circuit Judge




1
 (...continued)
§§ 306(c)(1), 309(a), (c)(1) & (4), as amended by Pub. L. No. 104-302, § 2, 110
Stat. 3657, set out in notes to 8 U.S.C. §§ 1101, 1252. We therefore apply
pre-IIRIRA standards.

                                         -3-